United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2239
Issued: July 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal from the July 22, 2010 Office of
Workers’ Compensation Programs’ (OWCP) decision which affirmed the termination of her
compensation. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether OWCP properly terminated appellant’s compensation
benefits effective February 14, 2010.
FACTUAL HISTORY
On September 3, 2008 appellant, then a 46-year-old mail handler, injured her left knee
when it popped while she was pushing a container onto a trailer. She stopped work on
September 4, 2008. OWCP accepted the claim for left knee sprain. Appellant received
compensation benefits.

1

5 U.S.C. § 8101 et seq.

On September 8, 2008 Dr. John F. Clardy, a Board-certified family practitioner,
diagnosed left knee sprain and recommended a magnetic resonance imaging (MRI) scan. A
September 12, 2008 MRI scan of the left knee revealed bone marrow edema suggestive of a bone
contusion in the posterior lateral aspect of the tibia and intrameniscal degenerative changes with
no definite evidence of meniscal tear in posterior horns of the medial and lateral menisci. In an
October 31, 2008 report, Dr. Clardy noted treating appellant for an injury that occurred on
September 3, 2008. He opined that appellant could return to work after she saw an orthopedist.
In a November 6, 2008 report, Dr. David R. Moore, a Board-certified orthopedic surgeon,
and treating physician, noted appellant’s history of injury and treatment and reviewed her MRI
scan. He determined that appellant’s menisci were intact. Dr. Moore advised that appellant
tolerated her corticosteroid injection without difficulty and recommended placing appellant on an
anti-inflammatory and formal therapy regimen. He indicated that appellant could return to work
with “no repetitive stooping, squatting or bending.” In a February 12, 2009 report, Dr. Moore
noted that appellant’s left knee pain continued to slowly improve. He advised that, while
appellant complained of medial joint line discomfort, radiographic studies revealed no significant
intra-articular pathology. Dr. Moore opined that appellant could return to work without
restrictions. He noted that appellant related that she had discomfort when working outside in
cold weather which “significantly aggravates her discomfort.” Dr. Moore explained that
working indoors as opposed to outdoors in the cold weather would improve her discomfort. In a
separate February 12, 2009 report, responding to an inquiry from the employer, he stated that
appellant’s condition had resolved and that she had returned to baseline without residuals.
Dr. Moore also completed a duty status form advising that appellant could return to work but
filled in “no working outside in cold weather.”
Dr. Clardy completed work capacity evaluation forms dated May 4 and 15, 2009,
advising that appellant could work eight hours per day with permanent restrictions which
included no walking, standing, twisting, bending, stooping, operating a motor vehicle, pushing,
pulling, lifting, squatting, kneeling or climbing. He indicated that appellant had problems with
pain and discomfort when exposed to extremes of weather, especially cold weather, and
prolonged standing.
Appellant returned to work as a modified mail handler on May 12, 2009.
Dr. Clardy continued to treat appellant. He placed her off work for the period June 2
to 3, 2009 and again placed her off work for the period prior to June 8, 2009.
On June 17, 2009 OWCP referred appellant for a second opinion examination to
Dr. Charles Barlow, a Board-certified orthopedic surgeon, to determine the extent of appellant’s
work-related condition. In a report dated July 9, 2009, Dr. Barlow noted appellant’s history of
injury and treatment and examined her. Examination revealed tenderness over the proximal
medial tibia with no synovitis or effusion. Range of motion was full and stable while joint lines
were nontender. There was some softening of the hamstring and quadriceps muscles. Patellar
compression test was positive. Dr. Barlow diagnosed patellofemoral chondromalacia and opined
that the work-related condition of left knee sprain had resolved. He advised that the only
objective findings at the time of his examination included mild atrophy of the quadriceps and
hamstring muscles. Dr. Barlow explained that appellant’s subjective complaints of pain

2

outweighed any objective findings, as the knee was stable and there was no evidence of any
intra-articular pathology other than the chondromalacia, which was a normal degenerative
process. He noted that the plain films and MRI scan were normal and opined that appellant had
no medical restrictions as a result of the work-related injury. Dr. Barlow further noted that he
concurred with Dr. Moore, who found in his February 12, 2009 report that appellant had a
normal examination, normal films, a normal MRI scan and advised that appellant could return to
work without restrictions. He recommended quadriceps and hamstring exercises. Dr. Barlow
completed a work restriction form indicating that appellant could return to her usual job for eight
hours per day. He noted that she should not perform more than two hours of squatting or
climbing.
In a report dated August 12, 2009, Dr. Clardy noted that he had treated appellant since
her September 3, 2008 injury. He advised that she continued to have left knee pain that flared up
and which necessitated medical attention with prolonged use. Dr. Clardy indicated that appellant
had been given documentation to support being off work as her condition was persistent. He
recommended treating appellant for her unforeseeable medical flare ups and requested that his
medical excuses be honored.
The employing establishment provided OWCP with a November 23, 2009 investigative
report from the Office of Inspector General (OIG). OIG conducted surveillance of appellant for
the period June 3 through November 17, 2009. The report noted that appellant performed
various activities in excess of her medical restrictions.
On December 15, 2009 OWCP proposed to terminate appellant’s compensation benefits
on the basis that the weight of the medical evidence, as represented by Dr. Barlow, established
that the residuals of the work injury of September 3, 2008 had ceased. No response was
received.
By decision dated January 22, 2010, OWCP terminated appellant’s compensation
benefits effective February 14, 2010, on the grounds that she had no continuing residuals of her
employment injury.
On February 1, 2010 OWCP received an undated letter from appellant. Appellant noted
that she had received a letter from OWCP and questioned why her pay was “being held for no
reason.” On February 16, 2010 OWCP received a January 18, 2010 statement in which appellant
disagreed with OWCP’s decision. Appellant alleged that the employer did not comply with her
restrictions. Further, she indicated that working outside activated her knee problems and was
outside her restrictions. Appellant also noted that Dr. Barlow indicated that she had no
restrictions but he filled in “two hours and two hour.”
Appellant’s representative requested a telephonic hearing, which was on May 11, 2010.
During the hearing, appellant noted that the activities she was observed performing in the OIG
report did not exceed her medical restrictions.
In a June 7, 2010 letter, Brad S. Lukacic, a health resource management specialist with
the employing establishment, noted that appellant’s physician, Dr. Moore and the second opinion
physician, Dr. Barlow, agreed that the work-related injury had resolved.

3

On July 9, 2010 OWCP received an undated letter from appellant. Appellant noted that
she should not be out for nine months without pay due to a difference in opinions between the
physicians. She also questioned Dr. Moore’s reports.
In a July 22, 2010 decision, OWCP’s hearing representative affirmed the termination of
appellant’s compensation benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective February 14, 2010. To determine the extent and degree of any
employment-related disability or residuals, OWCP referred appellant to Dr. Barlow for a second
opinion examination.
In a July 9, 2009 report, Dr. Barlow noted appellant’s history and examined appellant.
He determined that there were no objective findings other than mild atrophy of the quadriceps
and hamstring muscles. Dr. Barlow diagnosed patellofemoral chondromalacia and opined that
the work-related condition of left knee sprain had resolved. He advised that appellant’s
subjective complaints of pain outweighed any objective findings, as the knee was stable and
there was no evidence of any intra-articular pathology other than chondromalacia, which was a
normal degenerative process. Dr. Barlow also indicated that diagnostic testing was normal and
there were no medical restrictions as a result of the work-related injury. He also concurred with
Dr. Moore who reported a normal examination in his February 12, 2009 report and also indicated
that appellant could return to work without restrictions. Dr. Barlow indicated that appellant
could return to her usual job for eight hours per day. He stated that she had no restrictions due to
the accepted condition. Dr. Barlow completed a work restriction form noting that she could
perform her usual duties. He advised that she should not perform more than two hours of
stooping, squatting or climbing.
The record contains the February 12, 2009 report from Dr. Moore, a Board-certified
orthopedic surgeon and a treating physician, who also indicated that appellant’s condition had
resolved and she could return to work without restrictions. Dr. Moore’s only recommendation
was to avoid “working outside in cold weather.” He did not attribute any work restrictions to the
accepted condition.

2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

The Board finds that Dr. Barlow’s report represents the weight of the medical evidence
and establishes that residuals of appellant’s work-related left knee sprain have resolved. He
noted that reviewing the record, provided findings on examination, and found no basis on which
to attribute any continuing condition or disability to the September 3, 2008 incident that was
accepted for a left knee sprain.
Dr. Clardy continued to treat appellant, recommended restrictions, and later placed her
off work due to continued work-related residuals of her employment injury. The Board finds
that the reports of Dr. Clardy are not well rationalized as they do not specifically address how a
condition accepted for a left knee sprain would remain symptomatic and why her continuing
condition would not be attributable to her patellofemoral chondromalacia.4 For example, in his
August 12, 2009 report, Dr. Clardy noted that appellant continued to have pain in her left knee
that flared up with continuous use but he did not specifically address how this was related to the
accepted left knee sprain and he did not provide any objective findings to support his opinion of
a continuing work-related condition. Other reports of Dr. Clardy do not provide reasoning to
support why residuals of the accepted left knee sprain had not resolved. Thus, his reports are not
of equal weight with that of Dr. Barlow and are insufficient to create a medical conflict.5
Appellant may submit new evidence or argument with a written request for
reconsideration to the Office within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof in terminating appellant’s
compensation benefits effective February 14, 2010.

4

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
5

See 5 U.S.C. § 8123(a). A simple disagreement between two physicians does not, of itself, establish a conflict.
To constitute a conflict of medical opinion, the opposing physicians’ reports must be of virtually equal weight and
rationale. John D. Jackson, 55 ECAB 465 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the July 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

